 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
11   NATSYA K.,                              )      CASE NO. CV 19-1065-JLS (AGR)
                                             )
12                Plaintiff,                 )
                                             )      JUDGMENT
13                vs.                        )
                                             )
14   ANDREW SAUL, Commissioner of            )
     Social Security,                        )
15                                           )
                                Defendant.   )
16                                           )
17
18         IT IS HEREBY ADJUDGED that Judgment is entered for Plaintiff and that this
19   action is remanded to the Commissioner for further proceedings consistent with the
20   Order Accepting Findings and Recommendation of U.S. Magistrate Judge.
21
22
23
24   DATED: 02/21/2020
                                                     JOSEPHINE L. STATON
25                                               United States District Judge
26
27
28
